DETAILED CORRESPONDENCE

Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





The Amendment filed on March 22, 2022, has been entered.




Claim Disposition

3.	Claims 1-29 have been cancelled. Claims 30-49 are pending. Claims 30-41 are under examination. Claims 42-49 are withdrawn as directed to a non-elected invention.
	


Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for

applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

6.	Claims 30-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application
No. 16/754698. Although the claims at issue are not identical, they are not
patentably distinct from each other because the '698 applicant recites species within the scope of the claims of the present application. Note that SEQ ID NO: 4 is recited in the ‘698 application with fragments thereof. Although the scope of the claims differ, they are obvious variations of each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claims 30-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 36 and 40 of copending Application No. 16/649350. Although the claims at issue are not identical, they are not patentably distinct from each other because the '350 applicant recites species within the scope of the claims of the present application. Note that SEQ ID NO: 4 is recited with at least 81% sequence identity and both claims are directed to a detergent composition with mannanase and surfactant and granule. Although the scope of the claims differ, they are obvious variations of each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Claim 



Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 30-38 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural
phenomenon, or an abstract idea) without significantly more. Claim(s) 30-38 and 40 is/are directed to, “a detergent composition comprising a polypeptide having mannanase activity that is at least 93% identical to SEQ ID NO: 4 and less than 100% sequence identical; and a surfactant’. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product’s naturally occurring counterpart in its natural state.
The rationale for this determination is provided below:
The composition is defined as detergent which comprises a polypeptide that reads on a  natural run of amino acids found in nature (truncated native structure) and a surfactant which can be naturally occurring and there are no indicia in the claim language to indicate that the polypeptide and the surfactant are mixed or combined. The specification at page 1 discloses that the polypeptides are from a naturally occurring organism. The dependent claims further recite an additional polypeptide structure with fragment language. The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product. The claimed invention reads on the products being placed in water to produce a washing or rinsing agent. The same reasoning applies to the dependent claims, thus no meaningful limits are imposed by the claim limitations to set it apart from a natural product. In addition, the claims recite a surfactant which can be naturally occurring, however, there is no clear indication of how this element limits the polypeptide and render it as markedly different from a natural one. The judicial exception is recited with general instructions to apply or use the judicial exception; and further characteristics of the same which does not alter the structure of the polypeptide (i.e. surfactant and percent language). The limitations recited in the claims do not change the structure of the polypeptide from a naturally occurring product, it may influence the potential of the polypeptide, and however there are no indicia in the claims or specification that there is a marked difference in the polypeptide structure. Although the claims may involve a transformation that results from making a solid form or pourable form these are only tangentially related to the judicial exception as it does not implement or integrate judicial exception into a practical application. For example, there is no recitation of a mixture that would potentially change the natural structure of the protein. The current claim language does not appear to have any effect on the tertiary and quaternary structure of the enzyme.
An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face satisfies the hand of man, however it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claims are limited to a particular structure, the claimed product is claimed with a very high level of generality. The claim limitations found in claim 32 for example, recites the judicial exception with a structure that involves specific percentages of sequence identity to the natural structure and there is no additional element in the claim. A truncation of a structure does not render it non-natural, it’s a substantially identical structure found in nature. There is no additional element reported in the claimed invention the makes clear that the instantly claimed enzyme is markedly different. Further, the elements of claims are well-known in terms of an isolated enzyme having activity, in the field as described above in the analysis above. The claim elements are merely appended to the judicial exception and are mere field use (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106USPQd2d. 1972).



Response to Arguments

9.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that the rejection remains under Obvious-type Double Patenting and 101 Myriad. 
With regard to the double patenting rejection applicant requested that these rejections be held in abeyance as they are provisional. The rejections are maintained since no terminal disclaimer was filed. Applicant traverses the ODP rejection over US Application No. 16/649,350 (‘350), stating the SEQ ID NO: 4 is different. Applicant provided a showing of different organisms and size of the structures, however, the organisms are not a limitation in the claims. Moreover, the recited percentages overlap.  Applicant argues that SEQ ID NO:4 is from a different organism, however, no such limitation is in the claims. The ODP rejection is based on alignment of claimed embodiments not the specification. Note that the rejection has been modified based on amendments made in the copending application. The ‘350 copending application in claim 30 (item d) is very broad with recitation of a fragment of the polypeptide of SEQ ID NO:4 with mannanase activity and at least 90% of the length of SEQ ID NO:4. Note that applicant provided an alignment which shows the ‘longest similarity is 90.13%’ and then the claimed invention encompasses a large genus of variability, thus applicant’s arguments that the applications are different is not persuasive. The scope is slightly different, however, parts of the copending application claim is an obvious variation of the instant claims. The instantly claimed invention is directed to a detergent with a polypeptide with variation, thus the rejection remains. The Obvious Double Patenting rejection over copending application 16/754698 also remains for the reasons stated above, applicant requested that it be held in abeyance until notification of allowable subject matter.
Applicant traversed the 101 Myriad rejection stating that instantly claimed invention is directed to SEQ ID NO: 4 which is modified and the claimed invention is amended to recite at least 93% and less than 100%. This argument is not persuasive because, the instantly claimed invention is directed to a detergent composition, said composition comprise a polypeptide and a surfactant, there are no indicia in the claimed embodiments that the polypeptide or surfactant have an altered structure beyond being a truncation and both products can be found naturally occurring. The recitation of the polypeptide as having mannanase activity and at least 93% sequence identity to SEQ ID NO: 4 does not render it as patent eligible under the Myriad 101 statute because it encompasses a truncation which means native structure, and the activity would be native as well and there is no demonstration of any more than the judicial exception.  Applicant in the argument presented agrees that the claimed sequence is a truncation. Note that the claimed truncation has the native structure and activity. The recitation of a surfactant which can also be found in nature is not recited in a manner to demonstrate that the two are blended, mixed and have altered structure or characteristics beyond what is found in nature. A composition can simply mean a protein in water and such a title does not render the two components as necessarily having an alter structure or characteristic. Thus, the rejection remains relevant. The examiner would welcome an opportunity to discuss the remaining issues via an interview to place the application in better form.


Conclusion

10.	No claims are presently allowable.


11.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652